FILED
                            NOT FOR PUBLICATION                              NOV 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10619

               Plaintiff - Appellee,              D.C. No. 2:10-cr-01301-GMS

JOSE VARGAS-FLORES,
                                                  MEMORANDUM *
               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

      Jose Vargas-Flores appeals from his guilty-plea conviction and the 19-

month sentence for being a deported alien found in the United States, in violation

of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Vargas-Flores’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. With

respect to the appeal of the conviction and sentence, we dismiss in light of the

valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.

2000). We decline to address Vargas-Flores’s claim of ineffective assistance of

counsel on direct appeal as the record is insufficiently developed and his legal

representation was not so inadequate that it can be concluded at this point that he

obviously was denied his Sixth Amendment right to counsel. See United States v.

McKenna, 327 F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective assistance of

counsel are generally inappropriate on direct appeal.”).

      Vargas-Flores’s motion for leave to file a supplemental opening brief

pursuant to Anders is denied.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                     10-10619